51* 15SS '02
To Clerk of Court of
Criminal Appeals of Texas
                                                                 a. August 2015
P.O. Box 12308, Capitol Station
                                                                    This document contains some
Austin, Texas 78711
                                                                    pages that are of poor quality
                                                                    at the time of imaging.

RE: Petitioner, Motion to Reconsider The Order Denying Him State Habeas
    Relief For Out-of-Time-Appeal.      -                     ' ofcL?Ef^|£
    Writ No# WR-56,585-02                                     COURT OF CRHWINAi
    Tr.Ct. No# 11-CR-1517-G
                                                                    AllS 07 2015
Dear Clerk,
        Enclosed, you will find a copy of the above metioned document, Please
file this and bring it to the attention to court, copies have been forwarded
by U.S. Mail to all parties, Also would you please send me notice of filing
with Date-Stamp on this letter and return a file copy to me at my address
below.



     Thank you for your very kind consideration and expeditious reply
concerning this matter.


                                              Sincerely,


cc/File
JH/jm                                         James Hinoj osa, fro.Se
                                              TDCJ-ID# 1807828
                                              Coffield Unit

                                              2661 F M 2054

                                              Tennessee Colony,Texas 75884
                       IN THE   COURT OF CRIMINAL APPEALS
                                        IN

                                 AUSTIN, TEXAS


                            Writ No#. WR-56,585-02
                            Tr.Ct. No# 11-CR-1517-G


 ExParte                                              IN THE DISTRICT COURT
JAMES HINOJOSA                                        319th JUDICIAL DISTRICT

                                                      NUECES COUNTY, TEXAS




              PETITIONER'S MOTION TO RECONSIDER THE ORDER DENYING HIM STATE
                       HABEAS RELIEF FOR OUT-OF-TIME-APPEAL.


     To The Honorable Justices of Court of Criminal Appeals.
     Now Comes James Hiniojosa, petitioner and submits this said motion in
response to Order Denying him state habeas relief for out-of-time-appeal
and request for this court to reconsider, petitioner application and explain
why this court should Review the application in the Interest of Justice.



     The petitioner will explain, why such review be re-examined closely,
and see: The attached Exhibit's that will show and provide proof that
establishes Validity in this matter,


                                       II.

     The Judgment of Conviction Date was Entered:8/1/2012, and.entered a plea
of not Guilty, See: Affidavit of Mark A.Gonzalez, which stated that he conr ;:
suited and advised me of the process of Requesting for an out-of-time-appeal,
on what Date, did the Attorney advised the Defendant about filing.for an out-
of-time-appeal, The defendant has never received such correspondence that
advised him of the process. If the attorney did sent such correspondence the
unit mailroom has a log entry of all incoming Legal Mail from Attorney and the
Courts.
      "in regards to Affidavit of Mark A. Gonzalez, which states that he advised
 the defendant of the process in filing an appeal and the importance of filing
 the notice in a timely manner'.' The court and counsel, whether retained or ;
appointed they have the responsibility to make sure the defendant is aware of
his right to appeal, also the trial court should explain these rights in open
court and the court reporter's records should so reflect.

      If counsel didn't give notice of appeal in open court at the time of
sentencing, then the Trial Court should explain to the defendant that notice
of appeal must be given within 30 days of sentencing. No accused should be
Denied of his right to appeal, See: Morris Vs. U.S.503 F.2d 457,458,459 (5th-
•SyLwJgJZftaL*..--stating that a Direct Appeal from a Criminal Conviction is a
matter of right.   A defendant who has pleaded Not Guilty has an absolute right
.to appeal under Article 44.02 Texas Code of Criminal Procedure.
     This case raise the Question of Waiver, his right to appeal, did the state
provide a Signed Waiver not to Appeal by the Defendant. Why would trial .-.
counsel advised the defendant to file for an out-of-time-appeal, why, if trial
counsel should have gave notice after sentencing. A letter was sent to
Honorable, Thomas Greenwell of the 319th District Court, on or about on Feb:.:j:
2013, see: the attached Exhibit, which shows that it was received by the Hon.
Thomas Greenwell, on March 4,2013, then the Honorable Thomas Greenwell, Faxs
the letter to the Attorney Mark Gonzalez, on April 5,2013.

"."                                    III.

      The application Writ of Habeas Corpus was mailed in by petitioner on or
about 29 of November,2014, the State received the writ oh December 9,2014, and
State's acknowledgment was filed on December. 15,2014, the state's answer to
applicant's writ of habeas copus with a General Denial,Dated:December 30,2014,
then Order Designating Issues mailed to CO.A. andi Defendant, January 8,2015.
__    On January 16,2015, petitioner file a response to State's Answer to the
General Denial, the petitioner, sent copies to all parties by U.S. Mail, the
clerk of Court of Criminal Appeals, received it on January 28,2015, at which
clerk, after a thorough search of there records show that no writ of habeas
corpus has been filed in the court of criminal appeals, See: the attached
two Exhibit's which is letter to the clerk,and the letter from the clerk to
the petitioner.
                                        IV.

     On February 19,2015, the petitioner sent in a Motion to Supplement and
Amend the Original Application for Writ of Habeas Corpus, Requesting for Out-
of-Time-Appeal , By Certified Mail No# 7011 2970 0002 5610 4636, to Clerk of
Nueces County Received the Motion on March 6,2015, the Clerk never sent the
petitioner Notice of filing nor did the clerk inform me of the Court's Ruling
of the Motion. See: the attached Exhibit's the letter to clerk,which was sent
on February 19,2015, and Motion to Supplement and Amend the Original Writ
of Habeas Corpus. Then the State file's a Motion to Compel,the Trial Counsel
to respond and to set Deadline for receipt of affidavit, it took almost 6
months since counsel promised to deliver the affidavit.


                           EVIDENTIARY HEARING IS NEEDED
     This case raise the question of the right to appeal, a hearing is need,
in addressing his issues if he was or not admonish by the court of his right
to appeal, and if counsel gave notice of appeal, why was there no ruling on
Motion to Supplement and Amend the Original Application for Writ of Habeas
Corpus.


                                    CONCLUSION

     Wherefor Petitioner, summits this Motion to Reconsider the Order Denying
him State Habeas Relief for Out-of-Time-Appeal, and Decide to Reconsider in a
just and fair manner and Grant the petitioner such relief the Law permits, In
the Interest of Justice.


                               INMATE'S DECLARATION
     I, James Hinojosa, am the petitioner and being presently incarcerated,
at the Coffield Unit, 2661 F M 2054, Tennessee Colony, Texas 75884, Declare
under penalty of perjury that according to my belief, the fact stated in this
Motion to Reconsider, are true and correct to the best of my knowledge.

                                                  Signed on ^/ August,2015



                                                                ssw;
                                                           of Pevtrfrfciotier,Pro.Se
                              CERTIFICATE OF SERVICE

     This is to certify that on ^j August, 2015, that a true and correct •?-.-.
copy of the Motion to Reconsider. A copy of this Motion has been forwarded by
U.S. Mail to the Court of Criminal Appeals in Austin, Texas, and to the
Clerk of the Nueces Co. Courthouse, P.O.Box 2987, Corpus Christi, Texas 78403,
By U.S. Mail, postage paid.



                                               Respectfully Submitted,



                                                Petitioner,
                                               James Hinojosa
                                               TDCJ-ID# 1807828
                                               Coffield Unit
                                               2661 F M 2054
                                               Tennessee Colony, Texas 75884
                              txtobH- J.

                           AFFIDAVIT OF MARK A. GONZALEZ                            mfCOvtLT
STATE OF TEXAS                                   §                                     MAY 272015
                                                                                      NUECES COUNTY
                                                                                DISTRICTATTORNEY'S OFFICE
COUNTY OF NUECES                                 §


       MARK A. GONZALEZ, appeared in person before me today and stated under oath:

       "My name is MARK A. GONZALEZ, I am above the age of eighteen years andI am fully

competent to make this affidavit.

       On Cause No. 11-CR-1517^G; State of Texas vs. James Hinojosa; by signature below I

MARKA. GONZALEZ statethat I consultedand advised Mr.Hinojosa the processof a Request for

an out of time appeal and provided information with regards to the potential witness Jerry

Winterroth:


       •       I consultedwith Mr. Hinojosa the meaning andeffectof thejudgment renderedbythe
           court;


       •       I informedMr. Hinojosa his right to appeal the judgment;


               I informed Mr. Hinojosa the process in filing an appeal and the importance of filing
           the notice in a timely manner;


       •      Mr. Winterroth was available to testify;


       •      Mr. Winterroth's testimony would not have been beneficial to the defense in this
           case;




       •      Mr. Winterroth's testimony would have been detrimental to the defense ofthis case.


       I further statethat Jerry Winterrothwas a co-defendant and by law I could not call him as a
                                                1
witness to testify because he would have plead his rights to the Fifth (5th) Amendment.

          Thefacts stated in this affidavit arewithin mypersonal knowledge andaretrueandcorrect.




                                                 MARK ANGONZALEZ



          SUBSCRIBED AND SWORN TO BEFORE ME by the saidMARK A. GONZALEZ, on

this the &vl day of            d *\fi—^           ,2015, to certify which witness my hand and seal of
office.
                                    ^r
                                      m>     m


                        VELMA SANTOS
                                                       Notary Public, in and for
                     My Commission Expires
                       February 28. 2018               The State of Texas
      «' •   •   m   m m ^
                                                                                                          E Kn •b *\                      9.
           ll 01 li J i Him          i ..i
           ft '1 ' Hi ''J        LA      in L
           "   I "'I      1 I -< 1 -J' I /- V
           MM >|i    i  .     t i    i i | .


           M'      i    >!'         'i i1 I'     hi 1, c • I               u '           .1        | .

           1 " '                                                 t 1       \          1              ,| mil         ,1 |        JUJ-II. |l||
       't '            < ' 11 ll i . Ill/                      III I        i        Mill                 I1         I , , ,, K ,
           *Ti ^ *• 'in it. I - '                     ir Ml ii      '           i ].           ,u           in        1 ,             niuii 1 ' .,1 i
      J JLLU.-VtAj^Jj-rn ll Iii iuL .' in -ll t r i.ti " 1 nj,_                                                                      ,. I- ,|, ,,n ,.
      "LiJ'-jIi- 4t ]( « I nuU'iii                                               in mm  w« lrion ml th I Lli mill ^ >ujrl
           n t on il j_ iJ I      ini[,t hi     ii , , | it I..in \. i hi« j . il' L,'
      *'l i i>v< i cd j i mi " | ii Ih hi-i J •• \ r "tin- ,v | , ,| I>litJl                                                                                     ",
      I I I ljl-lll,  i vj .lulu* i Lb * l ntm-i •* i p 11 it *
       iiv p|ii il * i__ ii. ' <) 1 ti li |_     ii,
       I
       r
                I" , vc l       1Pi ( t .iii( i th           r 
      (l1 "h r « "J In                            ''"IV miLll li J lit., in, ."> I i_,. ,), i|,|J( ,J ..1t.Ii
       j          ip'i.i- ,ll\ in--t i'ui                           lr u             1i m'L fij                      n.           n Lh             ui          ' ,
      I        l'Mimi ..ill I                         of llif „, I . Ill I 1 liln .pj, , , . I n| ,
      I •« I ' ll I I* ll                             ll 1' ••] f _ I . (Ul 1( VI J. . f I 1.M I Hli . ill 11 I , ill
      V1.1 li t n_ «   i if i 1 1 i ln'n pin . I |,i v i n Jj _ in ii ' . , i ,„A |,
      l,1N 1li: L'W1'- ,1>7 i3_,L1'_ '1 «L__iln" T-1 uT _g. _ T^l rflTT iiTTi" • "
      "I ^W-J' 1T 1- fl/i>_-^^u_'"rxririi ,K..i __.-,'.IfLu
      ll I '• in, i lr u i mr\i" in I, "..I                                                          'i,'\           [. I nn7, j , 7, , j                            |„
      11 • ' 'I ' *• *"«•»•                     l* >J ^ lL' I !• i pi il |)J,i, I , 11 i il                                       i (il .dii-1 »' s ui I
     \/ 'in            1•       U'p« 11        i' ,     i'     l ui'ikI i in 1 tv

      1 ' ' i'< » Hull                          i ' in l'iui t lr> in nrm hip i 1 i Ii f |>(jfjr 1I'll I f-V I                       I lli         Ul ll)| . 1. 'in In ih                             J it               n p.Mil.
     i nil             ,i nn L.il»              n ' ill.1 ml                Ml            il. Not                In.-         i . ... _u           mi
     t ll il           LlVj\ - I i. j ' Ml Lilt                    1 I J1 f

      1'               Mm 1st »i i h.                 v «_il rellik t i 1 nn mv i, > il. 1 li * ri' linn,
     {l'         '.         «   2     I w. i «. li ji        Lli       •    —11J I            in         the i>r .. (

     I1 li r f l . i o.tJ                                                                      1 J |x
                                                                                                   pi                  -ul .n 11        '



                                                                                               '.' 1.1 C . u l l    il J 1
                                                                                               ( " 1" , , i n ,.• 1m ..I
                                                                                                  II 1 1 ( 11   I \. " / ;J i




{"i.f r\lrj( L'Py>'i> -l)c|' '
        *   .M^iT-^lfl                I I ft l L" ri"T p-rn TV T *mmdt *-"••*- '   «•                    -** m n   k yy a   » kj   /   j   -   •<   «'




                             Iiiii        in           i I       I       111

I f i            IT i li I            1 i 11 i li I          ill                    i il i ii I     i
    ,           I l ii         ii i      i ii ii 1            i           in       ih iL lli  il              i l i ii '
 I I II ll             II      tI         ll I I M 11                       1 ll I Ll ll    1      I I


f11 i       i       'ii               i   1 1 i rt           - 11
                              lixhrL»+ _3_

                                   11-CR-1517-G


EX PARTE                                             IN THE DISTRICT COURT


JAMES HINOJOSA                                       319th JUDICIAL DISTRICT

TDCJ ID # 1807828                         §          NUECES COUNTY, TEXAS

                        ORDER DESIGNATING ISSUES



      Having examined the present application for writ of habeas corpus and the
State's Answer, the Court finds that additional information is needed to rule on the,
relief sought. The Court determines that there are controverted and previously
unresolved facts which are material to the legality of the Applicant's confinement.
      The Court designates for resolution in this case the following issue: whether
the Applicant has presented a cognizable and meritorious claim of ineffective
assistance of counsel. All deadlines are suspended to allow time for submission of
additional pertinent information addressing this issue.
      The Court directs the Clerk of this Court to file this Order and to

immediately transmit to the Texas Court of Criminal Appeals a copy of this Order
as well as proof of the date the District Attorney received the habeas application.
The Clerk of this Court is further ordered to send a copy of this Order to the
Applicant pro se and to the respondent Assistant District Attorney.


SIGNED AND ENTERED on this the




                                       TheH       tetflfe D;Wid Stith
                                       PRES       JG JUDGE
                                 £*H;bv+ a.
 To Clerk of The Court of                                     16 January 2015
 Criminal Appeals of Texas
 P.O.Box 12308, Capitol Station
Austin Texas, 78711



RE: Petitioner. Response to State's Answer to Petitioner's Application for
    Writ of Habeas Corpus, Requesting for Out-of-Time-Appeal.
    Trial No. 11-CR-1517-G, JAMES HINOJOSA Vs. THE STATE OF




DearClerk'
    Enclosed,
                                                                 AbefAcosfe
               you will find a copy of the above mentioned document,
file this and bring it to the attention to court, copies have been forwarded
by U.S. Mail to all parties, Also, could you please send me notice of filing
with Date-Stamp on this letter and return a file copy to me at my address
below.




          THANK YOU FOR YOUR VERY KIND CONSIDERATION AND EXPEDITIOUS REPLY
CONCERNING THIS MATTER.




                                                    Sincerely,


cc/File
jm/JH                                                     Hinojosa
319th Judicial District Court,                      TDCJ-ID# 1807828
District Attorney's Office                          Coffield Unit
Nueces Co. Courthouse                               2661 F M 2054
                                                    Tennessee Colony,Texas 75|84
                                            ^titbH- ^Sl


SHARON KELLER                   /-!„,.„„ „_, /->!„ T1% _T- T . T         l nn„ . -, ~              ABEL ACOSTA
  PRESIDING JUDGE               COURT OF CRIMINAL APPEALS                                               CLERK
                                      P.O. BOX 12308, CAPITOL STATION                                (si^-issi
LAWKfcNCE E. MEYERS                            * » TCTT\1 T"T7Y A C HQH1 1
CHERYL JOHNSON                                AUS11IN, ItAAS'/S/ll                                 SIAN SCHILHAB
MIKEKEASLER                                                                                        GENERALCOUNSEL
BARBARA P. HERVEY                                                                                    (512)463-1597
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
 JUDGES




January 29, 2015

James Hinojosa #1807828
Coffield Unit
2661 FM2054
Tennessee Colony, TX 75884

RE: Trial Court Case #


Dear Mr. Hinojosa:

After a thorough search of our records, we find that you do not have a Writ of Habeas Corpus
filed in the Court of Criminal Appeals at this time. If you have any further questions or
concerns, please direct them to the District Clerk in the convicting county where you
originally filed the application.

I am herewith returning your documents.

                                                                     Sincerely,




                                                                     Abel Acosta, Clerk

AA/vj
Enclosure




                      Supreme Court Building, 201 West 14th Street, Room 106, Austw, Texas 78701
                                  1      Website www.txcourts.gov/cca.aspx
                                IzoCrubr^        AtL
Anne Lorentzen,                                                  19 February, 2015
Nueces County District Clerk,
P.O. Box 2987

Corpus Ghristi, Texas 78403



RE; Petitioner, Motion to Supplement and Amend The Original Application For
    Writ of Habeas Corpus , Requesting For Out-of-Time-Appeal.
    Trial No. 11-GR-1517-G, James Hinojosa Vs. The State of Texas



Dear Clerk,
     Enclosed, you will find an 08KSINAL of the above mentioned document,
Please file this motion and bring it to the attention of 319th Judicial
District Court, A copy has been forwarded by U.S.Mail to District Attorney's
Office.   Please inform roe of the Court's Ruling of this Motion, also could
you please send me notice of filing with Date-Staap on this letter and return
a file copy to me at my address below.


     Thank you for your very kind consideration and expeditious reply
concerning this matter.


                                                 Sincerely,



cc/File                                          janies Hinojosa
JH/jtn                                           TDCJ-ID# 1807828
District Attorney's Office                       Coffield Unit
Nueces Co. Courthouse                            2661 F M 2054

Certified Hail                                   Tennessee Colony,Texas 75884
No.# 7011 2970 0002 5610 4636
                                  KVv.^-V                  1
                                   11-CR-1517-G

EX PARTE                             -   §'               IN THE DISTRICT COURT

JAMES HINOJOSA                           §                319th JUDICIAL DISTRICT

                                         §                NUECES COUNTY,TEXAS


     Petitioner, Motion To Supplement and Amend The Original Application For
Writ of Habeas Corpus, Requesting for Out-of-Time-Appeal.


     To The Honorable Court of 319th Judicial District.



     Now Comes, James Hinojosa, petitioner and submits this motion to supple-
merit and amend the original application for writ of habeas corpus, requesting
for Out-of-Time-Appeal.


                                             I.

                               STATEMENT OF THE CASE

     The petitioner entered a plea of not Guilty to the Offense of Aggravated
Kidnapping, and the Jury found the Defendant Guilty, and Sentenced to Fifteen
years Confinement to Texas Department of Criminal Justice Institutional
Division.



                          SUPPLEMENT AND AMEND GROUND ONE:

     Trial Attorney failed to render effective assistance counsel by failure
to give notice to Pursue an Appeal.


                           FACTS SUPPORTING GROUND ONE:

     The petitioner will explained and show why, petitioner, should be allowed
for Out-of-Time-Appeal. The petitioner is layman of the Law and can't be
held to the same standard's as licensed attorney. Even though a defendant
who has pleaded not guilty has an absolute right to appeal under Article
44.02, Texas Code of Criminal Procedure.          Counsel, whether retained or
appointed he has the responsibility to make sure that the defendant is aware
of his appellate rights.
                                GROUND ONE CONTINUES:

         In our adversary system of Justice, the Lawyers and Judges, by the very
 nature of their duties, find daily partnership in this quest for Justice.           It
 is their joint professional responsibilities to see that an orderly appellate
 process is achieved. No accused should be denied his right of appeal, Justice
_J[ejju^ej^hjytJ^e_ exercise .of Jiij right_^_jppeal,_..must_ be held._wltihj^_Jfra^e_
work of the Rules of Appellate Procedure.       See: Morris Vs. U.S. 503 F.2d 457,
458, 459 ( 5th. Cir. 1974 ), stating that a direct appeal from a criminal
conviction is a matter of right.

      The court reporter's records should so reflect,       If Trial Attorney gave
notice of appeal in open court or not. See: Chapman Vs. U.S. 469 F.2d.634 (5th
Cir. 1972). The Court Ordered a hearing to see if the attorney had abandoned
the defendant's appeal or neglected to inform the defendant that he had a
right to appeal.



                          SUPPLEMENT AND AMEND GROUND TWO:

     The Trial Court Failed to protect the defendant right to meaningful and
Full Direct Appellate Review which Denied him Access to Courts.



                            FACTS SUPPORTING GROUND TWO:

  """ A" criminal defendant must not "be" made "to "forfeit substantial legal rights
inregard to an appeal. A thorough examination of the court reporter's records
should indicate if the Trial Court Admonish the Defendant of his right to
appeal. Failure to advise you of your right tp_appeal, See: Thomas Vs.Beto,
423 F.2d.642 (5th.Cir.1970);     Ex Parte Axel, 757 S.W,2d. 369 (Tex.Crim.App.-
1988).     If you were indigent and had a court-appointed attorney, the attorney
or the Court must advise you of; (1) your right to appeal; (2) the procedure
and time limits involved; and (3) your right to appointment of counsel on
appeal if you are indigent.     If the court reporter's records show, that he was
denied, right to appeal, then he is entitled to appropriate         relief in this
Habeas Corpus Proceeding.




                                          2
                                INMATE'S DECLARATION


      I, James Hinojosa, am the petitioner and being presently incarcerated,
at the Coffield Unit, 2661 FM 2054, Tennessee Colony, Texas 75884, declare
under penalty of perjury that according to my belief, the fact stated in
-this^Motaron^o~^^^
Habeas Corpus,- Requesting for Out-of-Time-Appeal, are. true and correct to
the best of my knowledge.


                                                    Signed on /f February,2015


                                                    Signature of Petitioner,Pro.Se




                               CERTIFICATE OF SERVICE



     This is to certify that on /1 February, 2015, that a true and correct copy
of the Motion To Supplement and Amend The Original Application For Writ of
Habeas Corpus, Requesting for Out-of-Time-Appeal, has been mail to the Clerk
of the District Court of the 319th Judicial District of Nueces County, P.O.
Box 2987,- Corpus Chris ti-, Tx- 78403. -By U.S. -Mail postage paid. --;    '--•     --


                                                   Respectfully Submitted


                                                  /Petitioner, Pro.Se
                          EVIDENTIARY HEARING IS NEEDED



        This case raise the question of the right to appeal, evidentiary
hearing is necessary in addressing his issues if he was or not admonish by
the court of his right to appeal, and if counsel gave notice of appeal or
not.




                                   CONCLUSION



       Wherefor Petitioner, summits Motion To Supplement and Amend The Original
Application For Writ of Habeas Corpus, Requesting for Out-of-Time-Appeal,
and Decide the issuse in a just and fair manner and Grant the petitioner such
relief the Law permits, In the Interest of Justice.




                                                      (Jectfully Submitted



                                                  Petitioner, .Pro^.Se
                                                  James Hinojosa
                                                  TDCJ-ID# 1807828
                                                  Coffield Unit
                                                  2661 FM 2054
                                                  Tennessee Colony, Tx. 75884